Dismissed and Memorandum Opinion filed January 24, 2008







Dismissed
and Memorandum Opinion filed January 24, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00972-CV
____________
 
SYLVIA RICHARDSON,
Appellant
 
V.
 
FAIRFIELD TRIALS, ET AL.,
Appellees
 

 
On Appeal from County Civil Court
at Law No. 1
Harris County, Texas
Trial Court Cause No.
903575
 

 
M E M O R A N D U M  O P I N I O N




This is
an appeal from a judgment signed October 29, 2007.  The notice of appeal was
filed on November 1, 2007.  To date, our records show that appellant has
neither established indigence nor paid the $175.00 appellate filing fee.  See
Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
On
December 20, 2007, this court notified appellant that this appeal was subject
to dismissal on December 30, 2007, if appellant had not paid the filing fee by that date..  See
Tex. R. App. P. 42.3.  Appellant
has not paid the fee.  Accordingly, the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum Opinion filed January
24, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.